8DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/22/2022.  
Claims 1 and 11 have been amended.  
Claims 32-33 are newly added.  
Claims 2, 5, 15, 19, and 24-26 have been cancelled.  
Claims 17 and 27-28 have been withdrawn from consideration.  
Claims 18 and 20-23 are allowed as previously indicated. 

Response to Arguments
	The objections to the claims have been withdrawn in view of applicant’s amendment.
	The Tepper reference has been withdrawn in view of applicant’s amendment.

Rejoinders
Claim 1 is allowable. 
Claims 17 and 27-28, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 2/26/2013, is hereby withdrawn and claims 17 and 27-28 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Graf on 8/19/2022 & 8/22/2022.  See Interview Summary for all details discussed.
The application has been amended as follows: 

1.	 (Currently Amended) A dental appliance, comprising:
an attachment mechanism adapted to attach a portion 
linked to the attachment mechanism, the arch extending from the attachment mechanism and including an apex adapted to be positioned posterior to the attachment mechanism within a buccal cavity of the patient, wherein the arch is a metal wire that is a single piece, 
wherein the arch is shaped and adapted to be positioned, the tongue of the patient, the arch is adapted to constrain the tongue of the patient to limit movement of a posterior zone of the tongue of the patient, maintaining the posterior zone of the tongue of the patient spaced apart from the palate of the patient while allowing at least an anterior zone and lateral edges of the tongue to perform movements necessary for speech and swallowing.

2.	(Canceled)  
3.	(Previously Presented)  The dental appliance of claim 1, wherein the attachment mechanism comprises a first band and a second band, the first band and the second band adapted to be located respectively on two opposite molars or premolars of the upper jaw of the patient.
4.	(Original)  The dental appliance of claim 3, wherein the first band and the second band are configured to be tightened on the two opposite molars.
5.	(Canceled)  
6.	(Canceled) 
7.	(Previously Presented)  The dental appliance of claim 1, further comprising first and second sleeves, the first and second sleeves receiving ends of the arch.
8.	(Previously Presented)  The dental appliance of claim 1, wherein the arch includes a plurality of loops.
9.	(Original)  The dental appliance of claim 8, wherein the plurality of loops includes at least one 
10.	(Original)  The dental appliance of claim 9, wherein the at least one 
11.	(Currently Amended)  The dental appliance of claim 1, further comprising a plurality of stems adaptedposteriorly within the mouth of the patientand to be positioned against an edge of the palate generating forces that resist pivoting of the arch about the opposite ends of the arch when the arch receives pressure by the tongue of the patient.
12.	(Currently Amended)  The dental appliance of claim 1, wherein the attachment mechanism includes a plurality of resinous formations having hooks mounted thereto for engagement with the portion of the upper jaw of the patient 
13.	(Previously Presented)  The dental appliance of claim 12, wherein the plurality of resinous formations are adapted to at least partially reside in a location of a missing molar of the patient.
14.	(Previously Presented)  The dental appliance of claim 12, further comprising a plurality of sleeves mounted to the plurality of resinous formations, the plurality of sleeves receiving ends of the constraining mechanism.
15.	(Canceled)  
16.	(Cancelled)  


17. 	 (Currently Amended) A set of dental appliances comprising:
a first dental appliance including:
[[an]] a first attachment mechanism adapted to attach a first portion 
a first arch linked to the first attachment mechanism, where the first arch is shaped, when worn by the patient, to limit movement of an anterior central zone of the tongue of the patient, preventing back-and-forth motion of the tongue against the palate of the patient while allowing the anterior zone and lateral edges of the tongue to perform movements necessary for speech and swallowing; and
a second dental appliance including:
[[an]] a second attachment mechanism adapted to attach a second portion the [[an]] upper jaw of the patient; and
a second arch linked to the second attachment mechanism, the second arch extending from the second attachment mechanism to be positioned posterior to second attachment mechanism wherein the second arch is a metal wire that is a single piece,  wherein the second arch is shaped and adaptedsecond arch extends from the second attachment mechanism second arch being spaced apart from a palate of the patient, wherein opposite ends of  the second arch are secured at the second attachment mechanism such that second arch receives pressure by the tongue of the patient, second arch constrains the tongue of the patient to limit movement of a posterior zone of the tongue of the patient, maintaining the posterior zone of the tongue spaced apart from the palate of the patient, while allowing at least an anterior zone and lateral edges of the tongue to perform movements necessary for speech and swallowing.

18.	(Amended)  A method of treatment of an enlarged tongue, the method comprising:
positioning a dental appliance in a buccal cavity of a patient, the dental appliance including:
an attachment mechanism to attach the dental appliance onto predetermined teeth of an upper jaw of the patient; and
a constraining mechanism linked to the attachment mechanism, where the constraining mechanism includes an arch extending posteriorly and  positioned at a predetermined height above 
after a first period of time, removing the dental appliance;
whereby, during the first period of time, a volume of the enlarged tongue is reduced, leading to normal tongue functions and less snoring or improved breathing, or both;
positioning a first dental appliance in a buccal cavity of the patient, the first dental appliance including:
an attachment mechanism to attach the first dental appliance onto predetermined teeth of an upper jaw of the patient; and
a constraining mechanism linked to the attachment mechanism, where the constraining mechanism includes an arch extending anteriorly and positioned at a predetermined height above edges of the enlarged tongue to perform movements necessary for speech and swallowing;
after a second period of time, removing the first dental appliance;
whereby, during the second period of time, a volume of the enlarged tongue is reduced, leading to normal tongue functions and to less snoring or improved breathing or both.

19.	(Canceled)  
20.	(Previously Presented)  The method of claim 18, wherein positioning the first dental appliance occurs prior to positioning the dental appliance, and the second period of time occurs before the first period of time.
21.	(Previously Presented)  The method of claim 18, whereby, during the second period of time, the palate of the patient is widened.
22.	(Previously Presented)  The method of claim 18, wherein the first dental appliance and the dental appliance are used sequentially.
23.	(Previously Presented)  The method of claim 18, wherein the first period of time comprises at least three months.

24-26.	(Canceled)

27.	  (Currently Amended)  A method for treating an enlarged tongue in a patient, the method comprising:
attaching a dental appliance onto a portion  
an attachment mechanism adapted to attach 
linked to the attachment mechanism, the arch extending from the attachment mechanism and including an apex adapted to be posterior to wherein the arch is a metal wire that is a single piece, wherein the arch is shaped and adapted to be positionedthe arch constrains the enlarged tongue of the patient to limit movement of a posterior zone of the enlarged tongue of the patient,  maintaining the posterior zone of the enlarged tongue of the patient spaced apart from the palate of the patient while allowing at least an anterior zone and lateral edges of the enlarged tongue to perform movements necessary for speech and swallowing;
constraining, via the arch the [[a]] posterior zone, maintaining the enlarged tongue of the patient spaced apart from the palate of the patient while allowing at least an anterior zone and lateral edges of the enlarged tongue to perform movements necessary for speech and swallowing;
continuing the constraining for a first period of time at the end of which the volume of the patient’s enlarged tongue is reduced, leading to reduced snoring and improved breathing or both; and
discontinuing the constraining. 

28.	  (Previously Presented)  The method of claim 27, further comprising:
constraining an anterior central zone of the enlarged tongue of the patient to limit the movement of the anterior central zone preventing a back-and-forth motion of the enlarged tongue rubbing against the palate while allowing the anterior and lateral edges of the enlarged tongue to perform movements necessary for speech and swallowing;
continuing the constraining for a second period of time at the end of which the volume of the patient’s enlarged tongue is reduced leading to reduced snoring or improved breathing or both; and 
discontinuing the constraining.

29-33.	(Canceled)

Allowable Subject Matter
Claims 1, 3-4, 7-14, 17-18, 20-23, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a dental appliance comprising an arch linked to the attachment mechanism, the arch extending from the attachment mechanism and including an apex adapted to be positioned posterior to the attachment mechanism within a buccal cavity of the patient, wherein the arch is a metal wire that is a single piece, in combination with all other features recited in the claim.
Regarding dependent claims 3-4 and 7-14, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 17, the art of record when considered alone or in combination neither anticipates nor renders obvious a set of dental appliance comprising a second dental appliance comprising a second arch linked to the second attachment mechanism, the second arch extending from the second attachment mechanism and including an apex adapted to be positioned posterior to the second attachment mechanism within a buccal cavity of the patient, wherein the first arch is a metal wire that is a single piece, in combination with all other features recited in the claim.
Regarding independent claim 18, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of treatment of an enlarged tongue, the method comprising a step of positioning a dental appliance in a buccal cavity of a patient, the dental appliance set of dental appliance comprising the constraining mechanism includes an arch extending posteriorly and positioned at a predetermined height above a plane of occlusion of the patient and is shaped to limit movement of a posterior zone of the enlarged tongue, preventing the posterior zone of the enlarged tongue from adhering against a palate of the patient while allowing at least an anterior zone and lateral edges of the enlarged tongue to perform movements necessary for speech and swallowing, in combination with all other steps recited in the claim.
Regarding dependent claims 20-23, they are allowed due to their dependencies on independent claim 18.
Regarding independent claim 27, the art of record when considered alone or in combination neither anticipates nor renders obvious a method for treating an enlarged tongue comprising a step of attaching a dental appliance onto a portion of an upper jaw of the patient, the dental appliance including 
an arch linked to the attachment mechanism, the arch extending from the attachment mechanism and including an apex adapted to be positioned posterior to the attachment mechanism within a buccal cavity of the patient, wherein the arch is a metal wire that is a single piece, in combination with all other features recited in the claim.
Regarding dependent claim 28, they are allowed due to their dependencies on independent claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of the following closet analogous prior arts discloses a tongue restrainer, none disclose the tongue restrainer is a metal wire which is a single piece.
Mah, US 2004/0009449
Lucker, US 2008/0041396
Timmons, US 2012/0247485
Danielian, US 2013/0125902
Harris, US 10,772,757
Davis, US 11,033,421

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMTU T NGUYEN/Examiner, Art Unit 3786